       Case 1:18-cv-10568-RGS Document 329 Filed 10/09/20 Page 1 of 7



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 18-10568-RGS

                    DUSA PHARMACEUTICALS, INC.

                                      v.

       BIOFRONTERA INC., BIOFRONTERA BIOSCIENCE GMBH,
        BIOFRONTERA PHARMA GMBH, and BIOFRONTERA AG

                    MEMORANDUM AND ORDER ON
                     DUSA’S MOTION TO EXCLUDE
                   THE OPINIONS OF LAURA STAMM

                              October 9, 2020

STEARNS, D.J.

     DUSA moves to strike two rebuttal opinions of Biofrontera’s damages

expert, Laura Stamm.

Cost Deduction in Profit Disgorgement Damages

     DUSA seeks the disgorgement of any profits derived by Biofrontera

from the alleged misappropriation of DUSA’s trade secrets. See Jet Spray

Cooler, Inc. v. Crampton, 377 Mass. 159, 170 (1979) (“[T]he plaintiff is

entitled to the profit he would have made had his secret not been unlawfully

used, but not less than the monetary gain which the defendant reaped from

his improper acts.”). “Once a plaintiff demonstrates that a defendant made

a profit from the sale of products produced by improper use of a trade secret,
        Case 1:18-cv-10568-RGS Document 329 Filed 10/09/20 Page 2 of 7



the burden shifts to the defendant to demonstrate those costs properly to be

offset against its profit and the portion of its profit attributable to factors

other than the trade secret.” USM Corp. v. Marson Fastener Corp., 392

Mass. 334, 338 (1984). In USM, the Supreme Judicial Court (SJC) approved

of the incremental cost approach, that is, “in allowing as deductions from

gross profit only those costs that were shown to have been incurred because

of the production and sale of [the infringing products].” Id. at 341.

      DUSA faults Stamm for not having performed an incremental analysis

in her rebuttal expert report. Stamm deducted from Biofrontera’s gross

profits all of its costs and arrived at a negative profit margin (hence with

nothing to be disgorged). See DUSA Ex. 2 (dkt # 263-2) ¶ 170. From

Biofrontera’s perspective, because the accused sales are those of BF-

RhodoLED and Ameluz – its only products since the inception of the

company – then the entirety of its costs are attributable to the allegedly

infringing products. As DUSA is seeking to recover all of Biofrontera’s

profits, Biofrontera believes it is entitled as a matter of fairness to deduct all

of its costs.

      The court agrees that Biofrontera’s position makes intuitive sense in a

whole-profits scenario. Because Biofrontera has made no non-accused sales,

the company has no operation other than the “offending operation” and it


                                        2
       Case 1:18-cv-10568-RGS Document 329 Filed 10/09/20 Page 3 of 7



would have incurred no costs but for the production and marketing of BF-

RhodoLED and Ameluz. USM, 392 Mass. at 342-343 (finding the sales,

general, and administrative (SG&A) costs of a defendant whose only business

was the production of the accused rivets were properly allocable to the

“offending operation”). DUSA counters that in Jet Spray, although the

defendant company also only produced and sold the product containing the

asserted trade secret, see 377 Mass. at 183 n.22, the SJC nonetheless

analyzed the propriety of individual cost deductions, see id. at 177-179. While

the SJC approved of the whole-profits approach in that case, see id. at 183

n.22, the mirroring whole-cost approach was not raised by the litigants nor

reached by the Court.

      This court agrees with DUSA, however, that an incremental cost

analysis is required for its two alternative damages models. In a second

scenario, DUSA seeks profits from Biofrontera’s sales to customers found on

DUSA’s allegedly stolen customer list. A third damages scenario seeks to

recover profits from sales of Ameluz to owners of DUSA’s BLU-U lamp (a

combination prohibited, DUSA asserts, by the sales contract for the BLU-U).

In each of these scenarios, the “offending operation” is the increase in

Biofrontera’s sales tied to the use of DUSA’s customer list. It follows that the

company’s general expenses are not allocable to these targeted sales. See


                                       3
       Case 1:18-cv-10568-RGS Document 329 Filed 10/09/20 Page 4 of 7



USM, 392 Mass. at 342-343 (finding that the SG&A costs of a defendant

which handled a variety of products other than the accused rivets not

allocable to the “offending operation”).

      Biofrontera in its opposition suggests that the appropriate

methodology is to apportion its total costs pro rata to the gross profits sought

in each of DUSA’s three alternative scenarios. See Opp’n at 12-13. Putting

aside the validity of such an approach, see USM, 392 Mass. at 341 (rejecting

the allocation of SG&A expenses on the basis of sales ratios), this is not a

methodology disclosed in Stamm’s report. Further, only Ameluz is at issue

in the third scenario, and Stamm did not make separate cost analyses for BF-

RhodoLED and Ameluz.

      Finally, this is not a case, as Biofrontera suggests, where vigorous

cross-examination can cure the omission, nor is it a matter where a known

amount in dispute can be easily added or deducted by the factfinder. Thus,

Stamm will not be permitted to testify to cost deductions with respect to the

second and third scenarios. “[W]here proof is impossible (perhaps because

of the unavailability of precise data), the offending defendant takes the

consequences.” Id. at 342.




                                       4
          Case 1:18-cv-10568-RGS Document 329 Filed 10/09/20 Page 5 of 7



Panduit Factor Two – Acceptable Non-Infringing Alternatives

      DUSA seeks to establish lost profits patent damages under the

Panduit1 factors, which require DUSA to prove, inter alia, “the absence of

acceptable non-infringing alternatives.” Mentor Graphics, 851 F.3d at 1285.

DUSA challenges Stamm’s analysis under this second Panduit factor for

failing to compare DUSA’s patented product with asserted non-infringing

alternatives.

      In her rebuttal report discussing this factor, Stamm presents a

comparison of the effectiveness, treatment time, ease of use, price, and

patient comfort of DUSA’s BLU-U lamp and Levulan with Biofrontera’s

accused BF-RhodoLED and Ameluz. See DUSA Ex. 2 ¶¶ 84-118. While such

an analysis may have some relevance to a general but-for market, see Crystal

Semiconductor Corp. v. TriTech Microelecs. Int’l, Inc., 246 F.3d 1336, 1356

(Fed. Cir. 2001) (“[F]or lost profits based on the infringer’s sales, a patentee

must show that the infringing units do ‘not have a disparately higher price

than or possess characteristics significantly different from the patented

product.’”), the court agrees with DUSA that Stamm’s opinion does not apply


      1The Panduit factors, so named for Panduit Corp. v. Stahlin Bros.
Fibre Works, Inc., 575 F.2d 1152, 1156 (6th Cir. 1978), is “[o]ne ‘useful, but
non-exclusive’ method to establish the patentee’s entitlement to lost profits.”
Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1284 (Fed. Cir.
2017).
                                     5
       Case 1:18-cv-10568-RGS Document 329 Filed 10/09/20 Page 6 of 7



the appropriate legal standard. The second Panduit factor examines the

demand for the patented features (as opposed to the patented product as a

whole under the first Panduit factor). Mentor Graphics, 851 F.3d at 1285.

“[O]nly by comparing the patented invention to its next-best available

alternative(s) . . . can the court discern the market value of the patent owner’s

exclusive right, and therefore his expected profit or reward, had the

infringer’s activities not prevented him from taking full economic advantage

of this right.” Grain Processing Corp. v. Am. Maize-Prod. Co., 185 F.3d 1341,

1351 (Fed. Cir. 1999).

      Biofrontera suggests that Stamm’s analysis goes to the economic

relevance (or in its view, irrelevance) of the patented features. See id. at 1354.

However, such an inference does not logically flow from comparing the

patented product to the accused product. In the damages context, the

accused product is presumed to embody the claimed invention.               Thus,

whatever the additional advantages of the accused product, they do not

establish that the patented features do not drive the demand for the patented

and the accused product.       Accordingly, while Stamm may present her

comparative analysis of DUSA and Biofrontera’s products, she may not

present it as evidence of the existence of acceptable non-infringing

alternatives. She also may not offer the opinion that other therapies such as


                                        6
      Case 1:18-cv-10568-RGS Document 329 Filed 10/09/20 Page 7 of 7



cryotherapy of curettage constitute acceptable non-infringing alternatives,

as she did not undertake the relevant analysis.

                                  ORDER

     For the foregoing reasons, DUSA’s motion to exclude the opinions of

Laura Stamm is ALLOWED IN PART as to any deductive cost analysis

responsive to DUSA’s second and third disgorgement damages scenarios,

and as to her opinion that therapies such as cryotherapy or curettage

constitute acceptable non-infringing alternatives, and is otherwise DENIED.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns
                                   UNITED STATES DISTRICT JUDGE




                                     7
